ITEMID: 001-82040
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF HASAN GENC v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
TEXT: 4. The applicant was born in 1944 and lives in Istanbul.
5. On 22 March 1994 the applicant was granted a lease by the Istanbul Municipality to run a car park on a plot of land by the coast in the Kadıköy district of Istanbul.
6. On 14 and 27 July 1999 and 24 March 2000 the National Estate Directorate attached to the Istanbul Revenue Office issued three orders requesting the applicant to pay compensation for occupying the car park between 1 March 1998 and 31 December 1999.
7. On 11 August 1999, 29 September 1999 and 14 April 2000 respectively the applicant filed three separate cases with the Istanbul Administrative Court against the Istanbul Revenue Office, requesting that the orders be annulled. The first case concerned the period between 1 March and 31 December 1998, the second case concerned the period between 1 January and 1 August 1999 and the third case concerned the period between 1 August and 31 December 1999.
8. On 25 May 2000 the Istanbul Administrative Court annulled the orders dated 14 July 1999 and 27 July 1999. The administrative authority appealed. Subsequently on 17 December 2004 the Supreme Administrative Court quashed the respective judgments of the Istanbul Administrative Court.
9. On 24 June 2005 the Istanbul Administrative Court followed the reasoning set out in the Supreme Administrative Court's decision and dismissed the cases. The applicant appealed.
10. On 13 March 2006 the Supreme Administrative Court quashed the respective judgments of the Istanbul Administrative Court once again.
11. On 13 November 2006 the Istanbul Administrative Court decided to annul the respective compensation orders.
12. According to the information in the case file based on the latest submissions by the parties, both actions are apparently still pending before the Supreme Administrative Court.
13. On 23 February 2001 the Istanbul Administrative Court annulled the compensation order dated 24 March 2000. The administrative authority appealed and subsequently on 4 February 2005 the Supreme Administrative Court quashed the judgment of the Istanbul Administrative Court.
14. On 18 April 2006 the Istanbul Administrative Court followed the reasoning set out in the Supreme Administrative Court's decision and dismissed the case. According to the information in the case file, this action is still pending before the Supreme Administrative Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
